Citation Nr: 0306731	
Decision Date: 04/08/03    Archive Date: 04/14/03

DOCKET NO.  02-08 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to a compensable rating for malaria.    


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1942 to January 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2002 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana, which denied the veteran's claim for a compensable 
rating for his service-connected malaria.  

A personal hearing at the New Orleans, Louisiana, RO was 
scheduled in December 2002 in accordance with the veteran's 
request.  However, the veteran's accredited representative 
stated that the veteran wished to cancel the hearing.  
Therefore, his request for a hearing has been withdrawn.


FINDING OF FACT

Malaria is shown to have been inactive for many years and 
there is no objective evidence of residual liver, spleen or 
other organ or system damage.  


CONCLUSION OF LAW

A compensable rating for malaria is not warranted.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.10, 4.21, 4.31, 4.41, 4.88b, Diagnostic Code 6304 (2002).  




REASONS AND BASES FOR FINDING AND CONCLUSION

					I.  VCAA

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  
This law eliminates the concept of a well-grounded claim and 
redefines the obligations of VA with respect to the duty to 
provide notice and assistance.

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Pub. L. No. 
106-475, § 7(a), 114 Stat. 2096, 2099 (2000); 38 U.S.C.A. § 
5107 note (Effective and Applicability Provisions) (West 
2002).  The RO has notified the appellant of the provisions 
of the VCAA and has considered the requirements of the VCAA 
in connection with this claim.  Regulations implementing the 
VCAA were adopted recently.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  The regulations add nothing of 
substance to the new law, and the Board's consideration of 
the regulations does not prejudice the appellant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

First, VA has a duty to notify the appellant and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159(b).  Here, the veteran 
was sent a letter in January 2002, which informed him of what 
evidence was needed in order to establish entitlement, what 
evidence VA had in the veteran's claims file and, further, 
what evidence VA still needed to obtain from him in order to 
decide his claim.    

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159.  Here, the appellant 
has not referenced any evidence not yet obtained that might 
aid his claim or that might be pertinent to the basis for the 
denial of this claim.  The statement of the case (SOC), 
issued in June 2002, in addition to the aforementioned letter 
of January 2002, informed him that, provided certain criteria 
were met, VA would make reasonable efforts to help him to 
obtain relevant records necessary to substantiate his claim, 
to include developing for all relevant records not in the 
custody of a Federal department or agency, see 38 C.F.R. 
§ 3.159(c)(1) (2002), to include records from State or local 
governmental sources, private medical care providers, current 
or former employers, and other non-Federal government 
sources.  He was further advised that VA would make efforts 
to obtain records in the custody of a Federal department or 
agency.  See 38 C.F.R. § 3.159(c)(2) (2002).  Finally, he was 
notified that VA would obtain his service medical records and 
other relevant records pertaining to his active duty that are 
held or maintained by a governmental entity, records of 
relevant medical treatment or examination at VA health care 
facilities or at the expense of VA, and any other relevant 
records held by any Federal department or agency which he 
adequately identifies and authorizes VA to obtain.  See 38 
C.F.R. § 3.159(c)(3) (2002).  Given the foregoing, the Board 
finds that VA has complied with its duty to notify the 
appellant of the duties to obtain evidence.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.

				II.  Increased Rating

The veteran contracted malaria while serving on active duty 
in the South Pacific during World War II.  He was granted 
service connection for malaria in January 1946 and awarded a 
10 percent rating.  This rating was reduced to 0 percent from 
April 1947.  In December 2001, the veteran filed a claim 
seeking a compensable rating.  He has appealed the RO rating 
decision, which denied him a compensable rating for his 
service-connected malaria.  

Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2002).  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2002).  When 
rating the veteran's service-connected disability, the entire 
medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In cases where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Malaria is evaluated under Diagnostic Code 6304.  Under this 
provision, a 100 percent rating for malaria is assigned when 
there is an active disease process.  Relapses must be 
confirmed by the presence of malarial parasites in blood 
smears.  Thereafter, residuals such as liver or spleen damage 
are to be rated under the appropriate system.  See 38 C.F.R. 
§ 4.88b, Diagnostic Code 6304.  

The medical evidence in this case includes the veteran's 
written statements, VA outpatient treatment reports, and a VA 
examination report, dated in January 2002.

In his claim, the veteran stated that he had dizzy spells 
with weakness and a hot, sweaty sensation.  In his 
substantive appeal, received in July 2002, he stated that he 
still had hot flashes at night with profuse sweating.  He 
also described an episode in which he was forced to pull of 
the road for five to ten minutes due to hot flashes and 
dizziness.  He stated that this was not an uncommon 
occurrence.  Additionally, he stated that he would develop a 
very bad condition of bodily weakness in conjunction with the 
dizziness.  

VA outpatient treatment records from April 2001 noted that 
the veteran did not have any symptoms or signs of ongoing 
malaria.  A report from December 2001 simply showed that the 
veteran had a history of malaria.  

A VA examination report, dated in January 2002, described his 
episode of malaria while on active duty in the South Pacific 
and remarked that he had no further recurrences of it.  The 
report further noted that the veteran stated that he has had 
no further malarial-type symptoms in all of the years 
subsequent to that initial event.  The examiner then stated 
that he did have symptoms in the past fifteen years of cold 
and heat intolerance, as well as some diaphoresis, especially 
at night.  

Upon examination, it was noted that his abdomen was soft, 
nontender, and nondistended without hepatosplenomegaly.  A 
malarial smear test was performed with a negative result; 
there were no malarial parasites observed in thick or thin 
smears.  

No manifestation of malaria as an active disease process has 
been shown.  The medical evidence indicates only a history of 
malaria.  The complete medical evidence shows neither 
malarial parasites on blood testing nor any malarial residual 
manifested by liver and/or spleen damage.  Although the 
veteran has relayed subjective complaints such as dizziness 
and hot flashes, there has been no objective medical evidence 
of malaria or residuals thereof for many years.  While the 
veteran may attribute recent symptoms to malaria, he is a 
layman and is not competent to provide a medical opinion on 
diagnosis or etiology of a condition.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Hence, in the absence of any 
compensable disabling feature of malaria, the requirements 
for a compensable rating have not been met.  

Since the preponderance of the evidence is against the claim 
for a compensable evaluation, the benefit-of-the-doubt rule 
is not for application and the claim must be 
denied. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

Entitlement to a compensable rating for malaria is denied.  



	                        
____________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

